Citation Nr: 0014297	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-02 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of an 
infection of the right ear.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to December 
1945.  He served in Europe and received the Combat Infantry 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the veteran explained in his March 1998 
notice of disagreement and his September 1998 testimony 
before a hearing officer at the RO that he experienced a 
severe right ear infection while in service, and that he has 
experienced residual problems, to include hearing loss, since 
that time.  The RO, however, adjudicated the claim as 
entitlement to service connection for right ear hearing loss.  
While hearing loss is a component of the veteran's claim, the 
Board finds that the issue is more accurately framed as 
"entitlement to service connection for residuals of an 
infection of the right ear".  Therefore, the Board has 
reformatted the issue and will address it as such in the 
decision below.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
bilateral tinnitus is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2. The veteran experiences chronic progressive middle ear 
infection with destruction of the middle ear bones and 
distortion as residuals of an inservice right ear 
infection.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral tinnitus is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  Resolving reasonable doubt in the veteran's favor, 
chronic progressive middle ear infection with destruction of 
the middle ear bones and distortion are residuals of a right 
ear infection incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

As a preliminary matter, the Board notes that the veteran's 
service medical records are unavailable.  The National 
Personnel Records Center advised the veteran in November 1991 
that if the records were located at that facility, they would 
have been in the area damaged in a fire in July 1973.  Under 
such circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991); Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992).  The Board is also under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Attempts to reconstruct the service medical records have been 
unsuccessful.  The RO requested the records from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri 
several times.  In response, the NPRC reported that it did 
not have the veteran's records.  A search of records of the 
Surgeon General's Office did not yield relevant information.  
In March 1998, the National Personnel Records Center reported 
that sick reports for the veteran's organization skipped from 
June 1944 to May 1945.  Also, morning reports for the period 
from December 1, 1944, to February 28, 1945, were searched, 
but no remarks were found pertaining to the veteran.

The RO notified the veteran that his service medical records 
were missing and he was given the opportunity to submit any 
such records, or any alternative evidence, in his possession.  
The record indicates that the veteran reported that he did 
not have copies of his service medical records.

The Board finds that the notification provided to the veteran 
by the RO complies with the due process requirements recently 
discussed by the United States Court of Appeals for the 
Federal Circuit in the case of Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), which held that a single request for 
pertinent service medical records specifically requested by a 
claimant and not obtained by the RO does not fulfill the duty 
to assist.  In accordance with Hayre, the veteran was 
provided notice of the unavailability of his service medical 
records and given the opportunity to respond by independently 
attempting to obtain service medical records; and/or 
submitting alternative evidence.  Thus, although it is 
unfortunate that his service medical records, which may have 
once existed, appear to be no longer available, the claim may 
be considered on the basis of the available record.

Service connection for bilateral tinnitus

The veteran is seeking service connection for bilateral 
tinnitus.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this issue and there is no duty to assist him with 
any further development pertaining thereto.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, disability, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service.  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary. 38 U.S.C.A. § 1154(b) 
(West 1991).

In Libertine v. Brown, 9 Vet. App. 521 (1996),the Court 
discussed the relationship between the decision made by the 
United States Court of Appeals for the Federal Circuit in 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), and the 
decision the Court made in Caluza.  The Libertine Court 
adopted the position that the Federal Circuit's Collette 
decision did not affect the Caluza medical nexus requirement. 
Therefore, competent medical evidence is still required to 
show that the veteran's claimed disability is etiologically 
related to service.  Libertine; Arms v. West, 12 Vet. App. 
188 (1999). 

The Board acknowledges that the veteran engaged in combat in 
service and finds that his account of exposure to acoustic 
trauma during World War II is credible and consistent with 
the circumstances of such service.  38 U.S.C.A. § 1154(b); 
Collette.  Nevertheless, the record does not contain a 
medical diagnosis of bilateral tinnitus.  As the veteran has 
submitted no medical evidence that he currently experiences 
bilateral tinnitus, the first prong of Caluza is not 
satisfied.  It follows that the third prong is also not 
satisfied.  As such, service connection for bilateral 
tinnitus must be denied.

With respect to the veteran's September 1998 testimony before 
a hearing officer at the RO that he developed tinnitus as a 
residual of an ear infection in service and due to exposure 
to acoustic trauma, the Board notes that "the capability of 
a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge...."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  In other words, although the Board accepts the 
veteran's testimony that while in service he had a right ear 
infection; was exposed to acoustic trauma; and that he had 
ringing in his ears, there is no medical evidence of record 
showing that the veteran currently has tinnitus.  As noted 
above, a current disability is a necessary requirement for a 
well-grounded claim.  Thus, without evidence of current 
tinnitus, the claim is not well grounded.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Even though there 
are no service medical records available, the appellant has 
submitted no medical opinion or other competent evidence to 
support his claim that his currently has bilateral tinnitus 
that is in anyway related to his period of service; thus, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefit sought on appeal is 
denied.  

Although the Board has disposed of the claim on a different 
ground from that of the RO, that is, whether the claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

Service connection for residuals of an infection of the right 
ear

The Board finds that this claim is well grounded and that 
there is no further duty to assist the claimant in the 
development of the claim.  38 U.S.C.A. § 5107.

The Board further finds that service connection for residuals 
of a right ear infection is warranted for the following 
reasons.  First, as noted, the veteran's service medical 
records are unavailable.  Nevertheless, the veteran as a lay 
person is competent to say that he had an ear infection in 
service and that it affected the hearing in his right ear.  
Therefore, the Board accepts that he had an infection of the 
right ear in service.  Likewise, the Board accepts his 
contention that he has experienced right ear problems since 
that time.

Second, in a thorough November 1999 examination report, a VA 
examiner diagnosed the veteran with acute mastoiditis during 
service secondary to a middle ear infection with chronic 
progressive middle ear infection, resulting in the 
destruction of the middle ear bones, and with distortion.  In 
other words, the VA examiner linked the veteran's current 
right ear disorder to the ear infection in service.  The 
Board notes that there is no medical evidence of record to 
the contrary.

The veteran's claim is further buttressed by private post-
service medical records that show that he has had various 
problems with his right ear.  For example, he underwent 
several operations on his right ear over the last 20 years, 
and audiometric examinations from 1995 and 1997 reveal right 
ear hearing loss.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Accordingly, in light of the foregoing, and granting 
the veteran the benefit of any doubt, the Board concludes 
that the evidence supports the veteran's claim of entitlement 
to service connection for chronic progressive middle ear 
infection with destruction of the middle ear bones and 
distortion as residuals of a right ear infection.  


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to service connection for chronic progressive 
middle ear infection with destruction of the middle ear bones 
and distortion as residuals of a right ear infection is 
granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

